     Case 4:20-cv-01124-DPM-JTR Document 12 Filed 10/15/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

ANTHONY WAYNE GRAY                                            PLAINTIFF

v.                     No. 4:20-cv-1124-DPM-JTR

PULASKI COUNTY REGIONAL DETENTION
FACILITY; ERIC S. HIGGINS, Sheriff, Pulaski
County Regional Detention Facility; HENDRICKS,
Chief, Pulaski County Regional Detention Facility;
and BRIGGS, Major, Pulaski County Regional
Detention Facility                                 DEFENDANTS

                          AMENDED ORDER
      1. The Court amends Doc. 11 to clarify the service issues.
      2. Gray hasn't responded to the partial recommendation. Doc. 6.
Instead, his mail is being returned undelivered. Doc. 7 & 8. The Court
adopts Magistrate Judge Ray's unopposed partial recommendation,
Doc. 6. FED. R. Crv. P. 72(b) (1983 addition to advisory committee notes).
Gray may proceed with his claims against Sheriff Higgins, Chief
Hendricks, and Major Briggs, in their individual and official capacities.
The Court directs the Clerk to issue summonses for these Defendants.
The United States Marshals Service must serve the amended complaint,
summons, and this Order on each Defendant without prepayment of
fees and costs or security. The Defendants should be served through
the Pulaski County Regional Detention Facility. Gray's claim against
    Case 4:20-cv-01124-DPM-JTR Document 12 Filed 10/15/20 Page 2 of 2



the Pulaski County Regional Detention Facility 1s dismissed with
prejudice.
     3. Gray must update his address with the Clerk of the Court by
13 November 2020. If he doesn't, the Court will withdraw the reference
and dismiss this case without prejudice.
    So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
